 HOSPICE OF ALVERNE313Hospice ofAlverneandSt.LouisJoint ExecutiveBoard of the Hotel and Restaurant Employees andBartenders InternationalUnion, AFL-CIO. Case14-CA-6349February 3, 1972DECISION AND ORDERBY MEMBERSFANNING, JENKINS, AND KENNEDYUpon a charge filed on July 15, 1971, and anamended charge filed on August 11, 1971, by St. LouisJoint Executive Board of the Hotel and RestaurantEmployees International Union, AFL-CIO, hereincalled the Union, and duly served on Hospice of Al-verne, herein called the Respondent, the Acting Gen-eral Counsel of the National Labor Relations Board, bythe Regional Director for Region 14, issued a com-plaint on August 20, 1971, against Respondent, alleg-ing that Respondent had engaged in and was engagingin unfair labor practices affecting commerce within themeaning of Section 8(a)(5) and (1) and Section 2(6) and(7) of the National Labor Relations Act, as amended.Copies of the charge, complaint, and notice of hearingbefore a Trial Examiner were duly served on the partiesto this proceeding.With respect to the unfair labor practices, the com-plaint alleges in substance that on September 18, 1970,following a Board election in Case 14-RC-6514 theUnion was duly certified as the exclusive collective-bargaining representative of Respondent's employeesin the unit found appropriate described essentially as allemployees engaged in food handling or food prepara-tion;' and that commencing on or about December 10,1970, and at all times thereafter, Respondent hasrefused, and continues to date to refuse, to bargaincollectively with the Union as the exclusive bargainingrepresentative although the Union has requested and isrequesting it do do so. The complaint further allegesthat on or about August 1, 1971, Respondent subcon-tractedmanagement of its food service operation toFood Management Systems, Inc. (herein Food Man-agement) without notice to or bargaining with the Un-ion, and that on and at all times since that date, Re-spondent has failed and refused and continues to failand refuse to bargain with the Union concerning thesubcontracting to Food Management. On September20, 1971, Respondent filed its answer to the complaintOfficial notice is taken of the record in the representation proceeding,Case 14-RC-6514, as the term "record" is defined in Secs 102 68 and102.69(t) of the Board's Rules and Regulations, Series 8, as amended SeeLTV Electrosystems, Inc.,166 NLRB 938, enfd 388 F 2d 683 (C A 4,1968),Golden Age Beverage Co,167 NLRB 151,Intertype Co v Penello,269 F Supp 573 (D C Va, 1967);Follett Corp,164 NLRB 378, enfd 397F 2d 91 (C A 7, 1968), Sec 9(d) of the NLRAadmitting in part, and denying in part, the allegationsin the complaint.On October15, 1971, counsel for the General Coun-sel filed directly with the Board a Motion for Judgmenton the Pleadings and a brief in support of the motion.Subsequently,on October 27, 1971, the Board issued anorder transferring the proceeding to the Board and aNotice to Show Cause why the General Counsel's Mo-tion for Judgment on the Pleadings should not begranted.Respondent thereafter filed a response to No-tice To Show Cause,styled as a reply to the brief sub-mitted by the General Counsel.Pursuant to the provisions of Section3(b) of theNationalLaborRelations Act, as amended,theNa-tionalLaborRelations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this proceeding,the Boardmakes the following:RULING ON THE MOTION FOR SUMMARYJUDGMENT'In its answer, Respondent denies that it is an em-ployer engaged in commerce within the meaning of theAct. The record of the representation proceeding, Case14-RC-6514, shows that in its objections to the elec-tion held on August 19, 1970, pursuant to an agreementfor consent election, in which the Union received amajority of the votes cast, Respondent contended thatthe Board did not have jurisdiction over its operationof a not for profit, religiously oriented residence forelderly people, and that it had entered into the consentagreement because of a mistake of law or fact as tojurisdiction. In his decision, the Regional Directoroverruled the objection, finding that Respondent wasan employer engaged in commerce within the meaningof the Act whose operations satisfied the jurisdictionalstandard ofDrexel Home, Inc.,182 NLRB 1045, andthat Respondent had the opportunity to litigate thejurisdictional issue before entering into the consentagreement. Respondent filed a request for review rais-ing these issues before the Board. Although the consentagreement provided that decisions of the Regional Di-rector would be final and binding, the Board treated therequest as one for special permission to appeal from theRegional Director's decision and granted permission.On November 10, 1970, the Board denied the appealfinding that the Regional Director's action had notbeen arbitrary or capricious, that the Respondent hadconsented to the election procedure, that the electionhad been held, and that the jurisdictional standardswere merely discretionary and, in any event, the Boardhad legal jurisdiction. Thus, the question of Respond-ent's status as an employer and the Board's jurisdiction'We treat the General Counsel's motion as one for Summary Judgment195 NLRB No. 60 314DECISIONS OF NATIONAL LABOR RELATIONS BOARDover Respondent's operations was fully litigated in therepresentation proceeding.Respondent also asserts that it is without knowledgeof, and thus it denies, the Union's status as a labororganization, the scope and composition of the bargain-ing unit,and the Union's status asthe exclusive bar-gaining representativefor the unit employees. Theseissues, too, were or could have been raised in the courseof the representation proceeding.It is well settled that in the absence of newly discov-ered or previously unavailable evidence or special cir-cumstances a respondent in a proceeding alleging aviolation of Section 8(a)(5) is not entitled to relitigateissues which were or could have been litigated in a priorrepresentation proceeding.'All of the above issues raised by the Respondent inthis proceeding were or could have been litigated in theprior representation proceeding, and the Respondentdoes not offer to adduce at a hearing any newly discov-ered or previously unavailable evidence, nor does itallege that any special circumstances exist herein whichwould require the Board to reexamine the decisionmade in the representation proceeding. We thereforefind that the Respondent has not raised any issue re-specting that proceeding which is properly litigable inthis unfair labor practice proceeding.In its answer and also in its response to the NoticeTo Show Cause, Respondent admitted that it had sub-contracted management of its food service operation toFood Management without prior notice to, or bargain-ing with, the Union, but it asserts that this was foreconomic reasons, and that at most there may be onlya technical violation of the Act. The law is well settledthat when an employer unilaterally subcontracts unitwork as was done here-even for wholly economicreasons-he breaches his duty to bargain about thedecision to subcontract and the consequent effect ofthat decision on the unit employees.' Respondent's as-sertions here thus cannot serve as a defense to theallegationsin the complaint. While in its answer to thecomplaint, Respondent admits the refusals to bargain,in its response to the Notice To Show Cause Respond-ent attempts to controvert this admission by assertingthat its counsel had met and "spoken at length over thetelephone with Union representatives," and furtherthat its counsel had met with Union and Food Manage-ment representatives to help negotiate a contract be-tween these two parties. Clearly, assisting the Unionand Food Management to negotiate a contract is not adefense to its own refusal to bargain with the Union.Nor do the broad assertions of meeting and conversa-'S e e Pittsburgh P l a t eG l a s sC o . vN . L . R B,313 U S 146, 162 (1941),Rules and Regulations of the Board,Secs 102 67(1) and 102 69(c).4Shurtenda Steaks,Inc.,161 NLRB 970-971, enfdNL.R.B v Shur-tenda Steaks,Inc,379 F 2d 939 (C A 10),Shell Oil Co,149 NLRB 305,307, citingFibreboardPaper Products Corp. v NL.R B.,379 U S 203.tions by its counsel with the Union serve as a defensein light of the admissions contained in the answer to thecomplaint.Accordingly, we shall grant the Motion for Sum-mary Judgment. On the basis of the entire record, theBoard makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe Respondent is a nonprofit corporation, organ-ized under the laws of the State of Missouri, whichoperates a residence for elderly people located at 1014Locust Street, St. Louis, Missouri. During 1969, a rep-resentative period, the Respondent received gross reve-nues in excess of $440,000 in the course and conductof its operation, and purchased food and suppliesvalued in excess of $40,000, of which a significant por-tion originated outside the State of Missouri.We find, on the basis of the foregoing, that Respond-ent is, and has been at all times material herein, anemployer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act, and that it will effectu-ate the policies of the Act to assert jurisdiction herein.IT.THE LABORORGANIZATION INVOLVEDSt.Louis Joint Executive Boardof theHotel andRestaurant Employees and Bartenders InternationalUnion, AFL-CIO, is a labor organization within themeaning of Section2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA. TheRepresentation Proceeding1.The unitThe following employees of the Respondent consti-tute a unit appropriate for collective-bargaining pur-poses within the meaning of Section 9(b) of the Act:All employeesengagedin food handling or foodpreparation at 1014 Locust Street in the city of St.Louis,Missouri, excluding office clerical em-ployees,professionalemployees,guards andsupervisors as defined in the Act.2.The certificationOn August 19, 1970, a majority of the employees ofRespondent in said unit, in a secret ballot election con-ducted under the supervision of the Regional Directorfor Region 14, designated the Union as their represent-ative for the purpose of collectivebargainingwith theRespondent. The Union was certified as the collective-bargainingrepresentative of the employeesin said uniton September 18, 1970, and the Union continues to be HOSPICE OF ALVERNE315such exclusive representative within the meaning ofSection 9(a) of the Act.B.The Request To Bargain and Respondent'sRefusalCommencing on or about January 20, 1971,5 theUnion has requested the Respondent to bargain collec-tively with it as the exclusive collective-bargaining rep-resentative of all the employees in the above-describedunit. Commencing on or about January 20, 1971, andcontinuingat all timesthereafter to date, the Respond-ent has refused, and continues to refuse, to recognizeand bargainwith the Union as the exclusive representa-tive for collectivebargainingof all employees in saidunit. Since on or about August 1, 1971, and continuingat all timesthereafter to date, Respondent has failedand refused, and continues to fail and refuse, to bargainwith the Union concerning the subcontracting of themanagementof its food service operation to Food Man-agement.Accordingly, we find that the Respondent has, sinceJanuary 20, 1971, and at all times thereafter, refused tobargaincollectivelywith the Union as the exclusiverepresentative of the employees in the appropriate unit,and that, by such refusal, and by unilaterally subcon-tractingmanagementof its food service operation onAugust 1, 1971, Respondent has engaged in and isengagingin unfair labor practices within themeaningof Section 8(a)(5) and (1) of the Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Respondent set forth in sectionIII, above, occurring in connection with its operationsdescribed in section I, above, have a close, intimate, andsubstantial relationship to trade, traffic, and commerceamong the several States and tend to lead to labordisputes burdening and obstructing commerce and thefree flow of commerce.V. THE REMEDYbecame the employer of the unit employees, these em-ployees suffered no loss of jobs or pay but continued toperform the same work as before. In our view, thechange in the employing entity itself is a significantchange that could have a substantial impact on theentire employment relationship, as well as the termsand conditions of employment. Where, as here, an em-ployer has denied recognition of its employees' prop-erly certified bargaining representative for a substantialperiod of time and, further, unilaterally subcontractsunit work which has the effect of delivering its em-ployees into the employment of another, a remedialorder is necessary.We shall therefore direct that Re-spondent cease and desist from the unlawful conductfound, and that upon request it bargain collectivelywith the Union as the exclusive representative of allemployees in the appropriate unit.In his brief in support of his motion, the GeneralCounsel asserts that he is not seeking a remedy whichwould require Respondent to resume active manage-ment of the food service operation or return the em-ployees to its payroll. For this reason, with respect tothe subcontracting option we shall only direct that Re-spondent bargain in good faith concerning the effectsupon the employees of Respondent's subcontractingaction.We shall further order that if an understandingis reached, Respondent shall embody such understand-ing in a signed agreement.In order to insure that the employees in the appropri-ate unit will be accorded the services of their selectedbargaining agent for the period provided by law, weshall construe the initial period of certification as begin-ning on the date Respondent commences to bargain ingood faith with the Union as the recognized bargainingrepresentative in the appropriate unit. SeeMar-JacPoultry Company, Inc.,136 NLRB 785;CommerceCompany d/b/a Lamar Hotel,140 NLRB 226, 229,enfd. 328 F.2d 600 (C.A. 5), cert. denied 379 U.S. 817;BurnettConstructionCompany,149NLRB 1419,1421, enfd. 350 F.2d 57 (C.A. 10).The Board, upon the basis of the foregoing facts andthe entire record, makes the following:As indicated above, in its response to the Notice ToShow Cause Respondent contends that there may beonly a technical violation of the Act, and it asserts thata remedial order is not warranted. We do not agree.The Respondent argues that as the net effect of itssubcontracting action was that Food Management'The complaint alleges, and Respondent's answer admits,that the initialrequest and refusal to bargain,which continues to date, began on December10, 1970,a datethat does not come within the 6-month Section 10(b) periodfollowing the filing of the charge on July 15, 1971 However,since both theoriginal charge and the amended charge allege the refusal to bargain as ofJanuary 20, 1971, which is within the statutory period, we have found therefusal to bargain from that date.CONCLUSIONS OF LAW1.Hospice of Alverne is an employerengaged incommerce within the meaning of Section 2(6) and (7)of the Act.2. St. Louis Joint Executive Board of the Hotel andRestaurant Employees and Bartenders InternationalUnion, AFL-CIO, is a labor organization within themeaningof Section 2(5) of the Act.3.All employeesengagedin food handling or foodpreparation at 1014 Locust Street in the city of St.Louis,Missouri, excluding office clerical employees,professional employees, guards and supervisors as 316DECISIONS OF NATIONAL LABOR RELATIONS BOARDdefined in the Act, constitute a unit appropriate for thepurposes of collective bargaining within the meaning ofSection 9(b) of the Act.4. Since September 18, 1970, the above-named labororganization has been and now is the certified and ex-clusive representative of all employees in the aforesaidappropriate unit for the purpose of collective bargain-ing within the meaning of Section 9(a) of the Act.5.By refusing on or about January 20, 1971, andagain on August 1, 1971, and at all times thereafter, tobargain collectively with the above-named labor organ-ization as the exclusive bargaining representative of allthe employees of Respondent in the appropriate unit,Respondent has engaged in and is engaging in unfairlabor practices within the meaning of Section 8(a)(5) ofthe Act.6.By the aforesaid refusal to bargain, Respondenthas interfered with, restrained, and coerced, and is in-terfering with, restraining, and coercing, employees inthe exercise of the rights guaranteed to them in Section7 of the Act, and thereby has engaged in and is engag-ing in unfair labor practices within the meaning ofSection 8(a)(1) of the Act.7.The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the meaningof Section 2(6) and (7) of the Act.spect to rates of pay, wages, hours, and other terms andconditions of employment, and as to the effects on unitemployees of subcontracting the management of itsfood service operation and, if an understanding isreached, embody such understanding in a signed agree-ment.(b) Post at its facility, 1014 Locust Street, St. Louis,Missouri, copies of the attached notice marked "Ap-pendix.", Copies of said notice, on forms provided bythe Regional Director for Region 14, after being dulysigned by Respondent's representative, shall be postedby Respondent immediately upon receipt thereof, andbe maintained by it for 60 consecutive days thereafter,in conspicuous places, including all places where no-tices to employees are customarily posted. Reasonablesteps shall be taken by Respondent to insure that saidnotices are not altered, defaced, or covered by anyother material.(c)Notify the Regional Director for Region 14, inwriting, within 20 days from the date of this Order,what steps have been taken to comply herewith.6In the event that this Order is enforced by a Judgment of a United StatesCourt ofAppeals, the words in the notice reading"POSTED BY ORDEROF THE NATIONAL LABOR RELATIONSBOARD"shall be changedto read"POSTED PURSUANT TO A JUDGMENT OF THE UNITEDSTATES COURT OF APPEALS ENFORCING AN ORDER OF THENATIONAL LABOR RELATIONSBOARD."ORDERPursuant to Section 10(c) of the National Labor Re-lations Act, as amended, the National Labor RelationsBoard hereby orders that Respondent, Hospice of Al-verne, its officers, agents, successors, and assigns, shall:1.Cease and desist from:(a) Refusing to bargain collectively concerning ratesof pay, wages, hours, and other terms and conditionsof employment and concerning the effects of subcon-tracting the management of its food service operationon the unit employees with St. Louis Joint ExecutiveBoard of the Hotel and Restaurant Employees andBartenders International Union, AFL-CIO, as the ex-clusive bargaining representative of its employees in thefollowing appropriate unit:All employees engaged in food handling or foodpreparation at 1014 Locust Street in the city of St.Louis,Missouri, excluding office clerical em-ployees,professionalemployees,guards,andsupervisors as defined in the Act.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise of therights guaranteed them in Section 7 of the Act.2.Take the following affirmative action which theBoard finds will effectuate the policies of the Act:(a) Upon request, bargain with the above-named la-bor organization as the exclusive representative of allemployees in the aforesaid appropriate unit with re-APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelyconcerning rates of pay,wages,hours, and otherterms and conditions of employment or concern-ing the effects of subcontracting of the manage-ment of our food service operation on unit em-ployees with St. Louis Joint Executive Board oftheHotel and Restaurant Employees and Bar-tenders International Union, AFL-CIO, as the ex-clusive representative of the employees in the bar-gaining unit described below.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employees inthe exercise of the rights guaranteed them by Sec-tion 7 of the Act.WE WILL, upon request, bargain with theabove-named Union, as the exclusive representa-tive of all employees in the bargaining unit de-scribed below, with respect to rates of pay, wages,hours, and other terms and conditions of employ-ment, and as to the effects on unit employees of thesubcontracting of the management of our foodservice operation, and, if an understanding is HOSPICE OF ALVERNE317reached,embody such understanding in a signedagreement.The bargaining unit is:All employeesengagedin food handling orfood preparation at 1014 Locust Street in thecity of St. Louis, Missouri, excluding officeclerical employees, professional employees,guards, and supervisors as defined in the Act.HOSPICEOF ALVERNE(Employer)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any othermaterial.Any questions concerning this notice or compliancewith its provisions may be directed to the Board'sOffice, 210 North 12th Boulevard, Room 448, St.Louis,Missouri 63101, Telephone 314-622-4142.DatedBy(Representative)(Title)